Citation Nr: 1823073	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left ulnar neuropathy, to include as secondary to a service-connected skin disorder. 


REPRESENTATION

Appellant represented by:	Teri D. Fields, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962 and from July 1962 to August 1979, including service in the Republic of Vietnam.  

The Veteran passed away in July 2016.  In December 2016, the RO granted the Veteran's spouse's request to be substituted as the claimant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board denied this appeal in an October 2012 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 decision, the Court vacated the Board's decision and remanded the matter for further development and adjudication consistent with the Court's decision. 

The Board again denied this appeal in a November 2015 decision.  The Veteran appealed that decision to the Court.  In a June 2017 Order, the Court vacated the November 2015 Board decision and remanded the matter to the Board for development consistent with the parties' June 2017 Joint Motion for Remand (JMR). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board apologies for the delays in the full adjudication of this case.


REMAND

In this regard, the facts of this case must me made clear:  The Veteran passed away in July 2016.  Prior to his death, the Veteran was in receipt of a 100 percent schedular rating for his lung cancer since October 2012.  The record also showed that the Veteran had other service-connected disabilities independently ratable as 90 percent disabling since January 2010.  

Nonetheless, the Board finds that it must again remand the appeal to obtain an adequate etiology opinion in order to comply with the directives found in the June 2017 JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled).

In this regard, when obtaining the new etiology opinion the AOJ should be mindful of the fact that the June 2017 JMR found the June 2015 VA examiner's opinion inadequate because of the evidence of record (i.e., while the VA examiner stated that the Veteran's left ulnar neuropathy pre-dated his topical skin treatment medications and it was therefore not caused by the skin medciations, the record showed that his service-connected skin disorder was treated with topical ointments as early as the 1970s) and because the examiner did not discuss the Veteran's assertion that his the left ulnar neuropathy was caused by his February 2001 steroid injection for his service-connected skin disorder.  

Likewise, when obtaining the new etiology opinion the AOJ should be mindful of the fact that the June 2017 JMR found the June 2015 addendum opinion inadequate because it did not address whether the Veteran's steroid injection treatment for his service-connected skin disorder in February 2001 caused his left ulnar neuropathy (the basis for this may be unclear, but the Board must attempt to address the JMRs concerns).

While the appeal is in remand status, any outstanding VA and private treatment records generated before the Veteran passed away in June 2016 should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the record the Veteran's June 2015 to July 2016 records from the Atlanta VA Medical Center.

2.  After obtaining all needed authorizations from the appellant, associate with the claims file any outstanding private treatment records of the Veteran. 

If possible, the appellant herself should submit and new pertinent evidence the Board does not have (if any). 

3.  Obtain an addendum medical opinion to the June 2015 VA examination and addendum as to the origins of the Veteran's left ulnar neuropathy.  The claims file should be made available and reviewed by the examiner. 

Following consideration of the evidence of record (both lay and medical), the examiner is asked to address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ulnar neuropathy was caused by his military service to include his presumptive exposure to herbicides due to his service in the Republic of Vietnam.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ulnar neuropathy was caused by his service-connected skin disorder including the topical ointments he treated his skin disability with since the 1970s and/or the steroid injection he had in February 2001.

c.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ulnar neuropathy was permanently aggravated beyond the normal course of the condition by his service-connected skin disorder including the topical ointments he treated his disability with since the 1970s and/or the steroid injection he had in February 2001.

In providing the requested opinions, the examiner should comment on the competent lay reports.

In providing the requested opinions, the examiner should not rely solely on the fact that ulnar neuropathy is not listed at 38 C.F.R. § 3.309(e) (2017) as a disease that is presumptively due to herbicide exposure because of service in the Republic of Vietnam.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  This is a highly complex case back from the Court.  After ensuring that the examination report is adequate, particularly in light of the JMR granted by the Court in June 2017, adjudicate the appeal.  

If service connection is not granted, furnish to the appellant and her representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issue to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

